Citation Nr: 0920446	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is the Veteran's surviving spouse and 
entitled to Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to 
August 1963.  The Veteran died in May 1988.  The appellant 
contends that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that determined that the 
appellant's marriage to the Veteran was not valid for VA 
purposes. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must be remanded so that the 
appellant and the Veteran's first wife, L. W., may receive 
proper notice with regard to this claim.  

By way of history, the appellant filed an application for DIC 
benefits in June 1988.   In a January 1989 administrative 
decision, the RO determined that the appellant was the 
Veteran's surviving spouse for VA purposes.  She subsequently 
began collecting DIC payments. 

In December 2002, L. W. filed an application for DIC benefits 
claiming that she was the Veteran's surviving spouse.  In an 
April 2004 administrative decision, the RO determined that L. 
W.'s marriage of the Veteran was valid from VA purposes.  
Accordingly, the RO reversed the administrative decision of 
January 1989 and terminated the appellant's DIC payments.  

The Veteran married his first wife, L. W., in May 1965, and 
the record does not show a certified copy or a certified 
abstract of a final decree of divorce or annulment of this 
marriage.  The RO attempted to obtain this record from the 
Georgia Department of Human Resources  and the Commonwealth 
of Pennsylvania, and received negative responses.  
Additionally, L. W. stated in an August 2005 letter that she 
did not initiate any legal proceeding to terminate her 
marriage to the Veteran.  

In January 1971, the Veteran married J. C., who died in 1972.  
Regardless of whether this second marriage was valid, it was 
terminated upon J.C.'s death and will not be discussed 
further.  

The Veteran married the appellant in 1979.  The appellant and 
the Veteran's son, C. W., have asserted that L. W. abandoned 
her marriage to the Veteran after living with him for only 
four months.  C. W. submitted a February 2005 statement that 
the Veteran married L. W. in May 1965, and she left the 
Veteran in August 1965.  L. W. submitted a statement to the 
contrary in August 2005 stating that the Veteran left for 
work one day in September 1965 and did not return, and that 
she never saw him again.  L. W.'s daughter, P. J., stated in 
an August 2005 letter that the Veteran abandoned her and her 
mother when she was in ninth grade.  Also in August 1965, L. 
W.'s brother, T. H., stated that the Veteran attempted 
suicide in August 1965, and was hospitalized.  In September 
1965, T. H. stated that the Veteran left for work on morning 
and never came home.  

Clearly, the facts of this case are in dispute.  The evidence 
of record shows that the Veteran's marriage to L. W. was not 
legally terminated.  Therefore, he was still married to L. W. 
when he married the appellant.  

Notice requirements have not been adhered to in this case.  
The appellant received VA benefits as the Veteran's surviving 
spouse until April 2004, when the RO reversed their 1989 
decision and awarded the benefits to L. W., finding her to be 
the Veteran's surviving spouse.  An award of benefits to the 
appellant in this case would cause the termination of 
benefits to another party.  The term "simultaneously 
contested claim" refers to the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. 
§ 20.3(p). 

Under 38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  Under 38 C.F.R. § 
19.101, upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  Under 
38 C.F.R. § 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed. 38 C.F.R. § 20.713.

The Board's review of the record reflects that the contested 
claims procedures have not been met.  A statement of the case 
was issued to the appellant in January 2006. No copy was 
provided to L. W.  Subsequently, the appellant's substantive 
appeal statement was received by the RO.  Significantly, 
however, a copy of that (or a summary of the content) was not 
provided to L. W., and she was not afforded an opportunity to 
request a hearing.

The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should review the claims file 
and ensure that all contested claims 
procedures have been followed.  The RO 
should furnish L. W. a copy of the 
appellant's Statement of the Case and 
Substantive Appeal, or the content of the 
Substantive Appeal, and the opportunity 
to respond thereto.  The RO should also 
allow her an opportunity to respond 
and/or request her own hearing.  See 38 
C.F.R. §§ 19.100 - 19.102, 20.500 - 
20.504 (2008).  In so doing, the RO 
should notify both the appellant and L. 
W. that this is a contested claim, and 
that an allowance of the appellant's 
appeal could result in a loss of benefits 
for L. W.

2.  The RO is free to conduct any other 
development deemed necessary as a 
consequence of information received from 
either L.W. or the appellant, to include 
obtaining guidance from the Regional 
Counsel.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant, L. W., and 
their representatives, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



